DETAILED ACTION
1.	Claims 1-31 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following Applicants arguments and amendments to the Claims, the 112 rejection of the Claims is Withdrawn.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments directed to the amended limiations are addressed in the 103 rejection of the claims below.
Applicant’s Argument: Chen does not disclose increasing financial gain.
Examiner’s Response: The Examiner disagrees and points Applicant to the cited section of Chen. In [0029] cost reduction is used in the formulation selection and cost is minimized by choosing designs with cheaper fluid additives. Both reducing costs and the use of cheaper alternatives, increases financial gain as required by the claim.
Applicant’s Argument: The Examiner did not address claim limitations in claims 12 and 17.
Examiner’s Response: The Examiner disagrees with Applicant regarding claim 12 as C [0029] was cited for both sections. The Examiner has further separated the argued limitations to improve clarity, while keeping the mapping and substance of rejection the same.
Applicant’s Argument: The recitation of “to increase financial gain” in claim 5 is not intended use.
Examiner’s Response: The Examiner notes that Applicant’s argument is moot as Applicant has amended the claim limitation argued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

3.	Claim(s) 1-3, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter P, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter S.

Regarding Claim 1: The reference discloses A method of specifying a composition for a frac fluid, comprising: 
preparing frac fluids comprising same source water and same additives comprising a crosslinker and a high temperature stabilizer, (P [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer.)
wherein the frac fluids comprise first frac fluids that are identical except for amount of the crosslinker and second frac fluids that are identical except for amount of the high temperature stabilizer, (P [0008], [0114], [0115], [0125], fluids with different amounts of cross linker and high temperature stabilizer are used)
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluids above 200 °F; (P“[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
measuring viscosity of the frac fluids; (P [0086], [0087], [0092], viscosity is measured)
building a multi-variable model that correlates the viscosity with crosslinker concentration and with high-temperature stabilizer concentration; (P [0008], [0043], [0125], FracCADE is used with alternated pumping paramaters including the viscosity, crosslinker and stabilizer)
varying the crosslinker concentration and the a high temperature stabilizer concentration in the multi-variable model to predict the viscosity of hypothetical frac fluids having the same source water and the same additives as the frac fluid and having crosslinker concentrations and high-temperature stabilizer concentrations as input into the multi-variable model, wherein the viscosity varies among the hypothetical fracturing fluids; (P. “[0008], [0043], [0114], [0115], [0125], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
P does not explicitly recite simulating, via a fracture model, hydraulic fracturing of a geological formation with each of the hypothetical frac fluids; 
incorporating output from the fracture model comprising a description of fractures into a discrete fracture network (DFN) 
determining hydrocarbon production correlative with the DFN by employing a geomechanical model and a reservoir model.
However S recites simulating, via a fracture model, hydraulic fracturing of a geological formation with each of the hypothetical frac fluids; (S 0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.” Examiner notes P teaches the frac fluid in at least P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
 incorporating output from the fracture model comprising a description of fractures into a discrete fracture network (DFN) ((S. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
determining hydrocarbon production correlative with the DFN by employing a geomechanical model and a reservoir model. (S. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the modeling of S with the calculations of P in order to provide a method “of representing fractures in a reservoir model and modeling accurately the heterogeneity, spatial variability, anisotropy and uncertainty attached to the effective petrophysical properties derived therefrom while minimizing the memory space required by the numerical data structures used for representing the fracture network and maximizing the speed of the algorithms used for computing these.” (S. Paragraph 15)

Regarding Claim 2: The reference discloses The method of claim 1, wherein the description of fractures comprises characterization of fractures by …, width, …, …. (P [0120], the fracture width is defined)
P does not explicitly recite wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation
	However S recites wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation (S [0032], [0037], [0038], [0041], fracture length is defined; [0038], fracture height is defined; [0016], [0018], [0031], [0046], fracture orientation is defined)
	See motivation for claim 1.

Regarding Claim 3: P does not explicitly recite however S recites The method of claim 1, wherein employing the geomechanical model and the reservoir model comprises coupling the geomechanical model and the reservoir model. (S. [0017] Hence according to a first aspect of the invention there is provided a method of representing fractures in a model of a subterranean reservoir based on a partition of a statistical description of a full fracture network as obtained from evaluation of geological, geophysical and/or geochemical measurements within the reservoir into a first part to be represented by a discrete fracture network and into a second part to remain represented by a modified statistical description.”)
	See motivation for claim 1.

Regarding Claim 8: The reference discloses The method of claim 1, wherein the viscosity comprises determining the viscosity varies among the hypothetical frac fluids as a function of the crosslinker concentration and the stabilizer concentration. (P. “[0008], [0060]-[0062], [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.” “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.”)

Regarding Claim 10: The reference discloses The method of claim 1, wherein the crosslinker comprises a zirconium (Zr) crosslinker, a titanium (Ti) crosslinker, an aluminum (Al) crosslinker, or a borate crosslinker, or any combinations thereof. (P. [0082] In some embodiments the breaking agent may be a persulphate such as ammonium persulphate, a bromate such as sodium bromate, a chlorate or chlorite such as sodium chlorate and sodium chlorite, or enzyme.  Some viscosity reducing agents may be esters such as ethyllactate, buthylglutarate, DBE esters et cetera or polyesters such as PLA, PGA et cetera for borate x-linked fluids, lactates and polylactate for Zr x-linked fluids, etc. Breakers or viscosity reducing agents may be used in dissolved, solid and encapsulated forms.”)

Regarding Claim 11: The reference discloses The method of claim 1, wherein, the high temperature stabilizer comprising sodium thiosulfate, sorbitol, or alkylated sorbitol, or any combinations thereof. (P. “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol.)

6.	Claim(s) 4-6, and 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter P, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter S further in view of Chen U.S. Patent Publication No. 2014/0195215, hereafter C.

Regarding Claim 4: P and S do not explicitly recite The method of claim 1, comprising determining a financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the hydrocarbon production.
	However C recites The method of claim 1, comprising determining a financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the hydrocarbon production. (C. [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account cost as per C for the modeling in P and S in order to maximize output and reduce costs of the system in tandem to reap the most profits possible. See C, [0029] above. 

Regarding Claim 5: P recites The method of claim 4, comprising iterating through the varying of the crosslinker concentration in the multi-variable model and the varying of the high-temperature stabilizer concentration in the multi-variable model (P. “[0008] [0092] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
P and S does not explicitly recite to increase the financial gain. The Examiner notes that this phrase appears to be intended use and would therefore not be afforded patentable weight. In the interests of compact prosecution the Examiner notes that, 
C recites to increase the financial gain. (C. [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account cost as per C for the modeling in P and S in order to maximize output and reduce costs of the system in tandem to reap the most profits possible. See C, [0029] above. 

Regarding Claim 6: P and S does not explicitly recite The method of claim 5, wherein the iterating increases the financial gain 
However C recites The method of claim 5, wherein the iterating increases the financial gain (C [0029], [0070]-[0073], cost reduction in the candidate formula selection is iteratively updated as the fluid design parameters are updated)
See motivation for claim 4.

Regarding Claim 12: The reference discloses A computer implemented method of determining a composition to specify for a frac fluid, comprising: 
predicting viscosity for the frac fluid, via a multi-variable model that correlates the viscosity with a crosslinker concentration for the frac fluid and a high-temperature stabilizer (P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the crosslinker concentration comprises concentration of a crosslinker in the frac fluid and the high-temperature stabilizer concentration comprises concentration of a high temperature stabilizer in the frac fluid, (P [0008], [0114], [0115], [0125], fluids with different amounts of cross linker and high temperature stabilizer are used)
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluid above 200 °F; (P“[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
(P [0012], the width of the fracture is known)
employing a hydraulic fracture model to simulate hydraulic fracturing of a geological formation with the frac fluid, wherein the viscosity as predicted is an input to output of the hydraulic fracture model (P [0008], [0043], [0061], [0062], The changing viscosity is input to the model)
adjusting in the multivariable model the crosslinker concentration for the frac fluid and the high-temperature stabilizer concentration for the frac fluid (P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
P does not explicitly recite incorporating output from the hydraulic fracture model into a discrete fracture network (DFN),
wherein the output of the hydraulic fracture model comprises a description of fractures characterized by length, …, height, and orientation;

However S recites incorporating output from the hydraulic fracture model into a discrete fracture network (DFN), (S. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
wherein the description of fractures comprises characterization of fractures by length, …, height, and orientation (S [0032], [0037], [0038], [0041], fracture length is defined; [0038], fracture height is defined; [0016], [0018], [0031], [0046], fracture orientation is defined)
employing a geomechanical model and a reservoir model to give hydrocarbon production from the geological formation based on the DFN; (S. [0017] Hence according to a first aspect of the invention there is provided a method of representing fractures in a model of a subterranean reservoir based on a partition of a statistical description of a full fracture network as obtained from evaluation of geological, geophysical and/or geochemical measurements within the reservoir into a first part to be represented by a discrete fracture network and into a second part to remain represented by a modified statistical description.”)
	See motivation for claim 1.
P and S do not explicitly recite determining a predicted financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the predicted hydrocarbon production; and 
adjusting in the multi-variable model the crosslinker concentration for the frac fluid and the high-temperature stabilizer concentration for the frac fluid to increase the predicted financial gain, wherein the adjusting increases the predicted financial gain.
However C recites determining a predicted financial gain correlative with the crosslinker concentration, the high-temperature stabilizer concentration, and the predicted hydrocarbon production; and (C. [0029] [0073] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
adjusting in the multi-variable model the crosslinker concentration for the frac fluid and the high-temperature stabilizer concentration for the frac fluid to increase the predicted financial gain, wherein the adjusting increases the predicted financial gain. (C. [0029] [0073], the fluid design parameters are iteratively updated where the cost is minimized by choosing designs with cheaper fluid additives)
See motivation for claim 4.

Regarding Claim 13: See rejection for claim 5.

Regarding Claim 14: The reference discloses The method of claim 12, wherein the crosslinker concentration for the frac fluid in a range of 1 gallon per thousand gallons (gpt) to 10 gpt, and wherein the high-temperature stabilizer concentration for the frac fluid in a range of 1 gpt to 10 gpt. (P. [0116] In some embodiments, an agent may both viscosify and impart yield stress characteristics, and in further embodiments may also function as a friction 
reducer to reduce friction pressure losses in pumping the treatment fluid.  In an embodiment, the liquid phase is essentially free of viscosifier or comprises a viscosifier in an amount ranging from 0.01 up to 12 g/L (0.08-100 ppt) of the fluid phase.”)

Regarding Claim 15: See rejection for claim 11.

Regarding Claim 16: See rejection for claim 10.

Regarding Claim 17: The reference discloses A computer implemented method of determining a composition for a frac fluid, comprising: 
specifying a crosslinker concentration comprising concentration of a crosslinker in the frac fluid and a stabilizer concentration comprising concentration of a stabilizer in the frac fluid, (P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
wherein the stabilizer reduces oxygen-promoted degradation of the frac fluid above 200 °F; (P“[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
determining viscosity of the frac fluid comprising the crosslinker concentration as specified and the stabilizer concentration as specified, wherein determining the viscosity comprises determining the viscosity via a multi-variable model that correlates the viscosity with the crosslinker concentration and the high-temperature stabilizer concentration (P. “[0008] [0043], [0092], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
P does not explicitly recite simulating, via a hydraulic fracture model, hydraulic fracturing of a geological formation with the frac fluid comprising the viscosity, the crosslinker concentration as specified, and the stabilizer concentration as specified, wherein an output of the simulating is incorporated into a discrete fracture network (DFN); 
coupling performing a geomechanical model with performing a reservoir model to predict hydrocarbon production from the geological formation based on the DFN;
However S recites simulating, via a hydraulic fracture model, hydraulic fracturing of a geological formation with the frac fluid comprising the viscosity, the crosslinker concentration as specified, and the stabilizer concentration as specified, wherein an output of the simulating is incorporated into a discrete fracture network (DFN); (S. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.” Examiner notes P teaches the frac fluid in at least P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)
coupling performing a geomechanical model with performing a reservoir model to predict hydrocarbon production from the geological formation based on the DFN; (S. [0008] When modeling the impact fractures can have on the reservoir, the fractures are most often represented by way of a discrete fracture network (DFN) in the geological model, while they are represented by their effective petrophysical properties in the (coarser) simulation model.” “[0016] This invention relates to methods of improving the representation of fractures as determined by various geological, geophysical and/or geochemical survey methods such as seismic images, borehole logging and image data, production data, drilling events and cutting and core analysis within model of the reservoir.”)
See motivation for claim 1.
P and S do not recite determining a financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production; and adjusting the specifying of the crosslinker concentration and the stabilizer concentration to increase the financial gain. 
	However C recites determining a financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production; and adjusting the specifying of the crosslinker concentration and the stabilizer concentration to increase the financial gain. (C. [0029] Various implementations of a computing system according to the present disclosure may have one or more of the following features.  For example, available resources (e.g., flowback water, produced water) for hydraulic fracturing are maximized; cost reduction in candidate formulation selection and real fluid testing (e.g., minimize cost by choosing design with cheaper fluid additives); maximize opportunity to use existing database for diverse applications; effective diagnostic tool for problem detection, data/model modification and risk minimization; straightforward in software implementation and product commercialization; enable new technologies for down hole mixing can be applied to surface friction modeling and improve design models.”)
See motivation for claim 4.

Regarding Claim 18: See rejection for claim 5.

Regarding Claim 19: See rejection for claim 12. 

Regarding Claim 20: See rejection for claim 5.

Regarding Claim 21: See rejection for claim 14.

Regarding Claim 22: The reference discloses The computing system of claim 19, wherein the hydraulic fracture model to receive the value of viscosity as a user input. (P. “[0092] The measurement or determination of the viscosity of the liquid phase (as opposed to the treatment fluid or base fluid) may be based on a direct measurement of the solids-free liquid, or a calculation or correlation based on a measurement(s) of the characteristics or properties of the liquid containing the solids, or a measurement of the solids-containing liquid using a technique where the determination of viscosity is not affected by the presence of the solids.” Examiner notes the calculation or correlation based on a measurement represents user input since the user must provide the basis for calculation or correlation.)

Regarding Claim 23: The reference discloses wherein the hydraulic fracture model to receive the value of viscosity from the multi-variable model. (P. "[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture. In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof." [0043] "Modeling tools such as FracCADE (available from Schlumberger) or MATLAB are available to determine, based on the closure stress, e.g., the overburden pressure, and the stiffness or rigidity of the formation at the fracture face, the maximum channel breadth that can be tolerated before the fracture will collapse and opposing faces of the fracture between the adjacent islands will be closed off.")

Regarding Claim 24: See rejection for claim 12.

Regarding Claim 25: See rejection for claim 4.

Regarding Claim 26: P, S, and C do not explicitly recite The computing system of claim 24, wherein the adjuster to change the crosslinker concentration and the high-temperature stabilizer concentration in response to at least the amount of hydrocarbon production.
	However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take into account hydrocarbon production in varying the recited factors since the entire purpose of hydraulic fracturing is hydrocarbon production and as per Chen “[0002] Hydraulic fracturing has become the dominant well completion technique and is used almost exclusively for production enhancement of low-permeability reservoirs.”

Regarding Claim 27: The reference discloses A hydraulic fracturing system comprising: 
a pump to inject a frac fluid through a wellbore into a geological formation to hydraulically fracture the geological formation, (P. “[0064] A system used to implement the fracture treatment may include a pump system comprising one or more pumps to supply the treatment fluid to the wellbore and fracture.”)
wherein the high temperature stabilizer reduces oxygen-promoted degradation of the frac fluids above 200 °F; (P“[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…” Examiner notes that sorbitol is a sugar alcohol and high temperature stabilizer above 200°F as discussed in [0037] of the specification as filed.)
a multi-variable model that correlates viscosity of the frac fluid with concentration of the crosslinker in the frac fluid and with concentration of the high temperature stabilizer in the frac fluid; P. “[0008] [0043], [0092], In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”
For remaining limitations see rejection for claim 12.
wherein the frac fluid comprises a crosslinker and a high temperature stabilizer; 
a hydraulic fracture model to receive a value of viscosity of the frac fluid and output a discrete fracture network (DFN) correlative with the value of the viscosity, wherein the value of viscosity is correlative with crosslinker concentration in the frac fluid of the crosslinker and with high-temperature stabilizer concentration of the high temperature stabilizer in the frac fluid; 
a geomechanical model and a reservoir model coupled to give a value for hydrocarbon production correlative with the DFN; and 
an economic calculator to determine financial gain correlative with the crosslinker concentration, the stabilizer concentration, and the hydrocarbon production.

Regarding Claim 28: See rejection for claim 2.

Regarding Claim 29: See rejection for claim 4.

Regarding Claim 30: The reference discloses The hydraulic fracturing system of claim 29, comprising a control system to adjust an addition rate of the crosslinker to the frac fluid and an addition rate of the high temperature stabilizer to the frac fluid in response to the specified concentration of the crosslinker and the specified concentration of the high temperature stabilizer, respectively. (P. “[0008] In some embodiments, the at least one alternated pumping parameter comprises a concentration between alternate pulses within the particulate-containing substage of a fluid rheology component [defined as anything that changes fluid rheology, such as, for example, a viscosifier, breaker, crosslinker, decrosslinker, etc. before closing the fracture, such as, for example, a concentration of breaker between alternate pulses, e.g., wherein the breaker reduces the viscosity of the carrying fluid before closing the fracture.  In some embodiments, the at least one alternated pumping parameter is selected from the group consisting of crosslinker concentration, crosslinker delay agent concentration, decrosslinker concentration, fiber concentration, proppant concentration, fluid loss additive concentration, clay stabilizer concentration, pH adjusting agent concentration, and combinations thereof.”)

Regarding Claim 31: The reference discloses The hydraulic fracturing system of claim 29, comprising a computing system comprising the hydraulic fracture model, the geomechanical model, the reservoir model, the multi-variable model, the economic calculator, and the adjuster. (See rejection for claim 4 which encompasses all these models as recited in references P, S, and C)
Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko et al. U.S. Patent Publication No. 2015/0369029, hereafter P, in view of Souche et al. U.S. Patent Publication No. 2010/0312529, hereafter S further in view of Ogunsanya et al “Safe Boundaries of High-Temperature Fracturing Fluids”, hereafter O.

Regarding Claim 7: P and S do not explicitly disclose wherein preparing the frac fluids
comprises preparing the frac fluids in the laboratory, and wherein an amount of each of the frac fluids as prepared is less than 5 liters.
	O teaches wherein preparing the frac fluids comprises preparing the frac fluids in the laboratory, (Abstract, the fluids were prepared in lab tests)
and wherein an amount of each of the frac fluids as prepared is less than 5 liters (Page 3 Fracturing Fluid Preparation, The amount of fluid produced was 1 liter)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of P and S with O as the references deal with frac fluids, in order to implement a system that prepares the frac solution in a lab. O would modify P and S by creating less than 5 liters of fluid in a lab. The benefit of doing so is fracture fluids that are below OSHA's permissible hydrogen sulfide exposure limit can be produced. (O Conclusion)

Regarding Claim 9: The reference discloses The method of claim 7, wherein the same additives comprise a gelling agent, (P [0063], [0113], gelling agents are used as additives) 
(P [0063], [0088], [0089], [0093], source water; [0008] cross linker; “[0125] The carrier fluid contained 60 vol % nitrogen and 40 vol % of 3.6.times.10.sup.-3 g/ml of guar gum solution in water, 3.6.times.10.sup.-5 g/ml of glycerol, 2.4.times.10.sup.-5 g/ml of potassium hydroxide, 7.3.times.10.sup.-5 g/ml of potassium borate, 2.4.times.10.sup.-5 g/ml of oxyalkylated alcohol…”.)

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fontenelle et al. “Modeling Viscosity Response of Fracturing Fluids from Flowback and Produced Water using Advanced Cooperative Optimization Algorithms”: Also teaches the varying of crosslinker and stabilizer to achieve a desired viscosity through iteration. The concentrations are optimized by water source.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147